Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1994, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was the manager of a fast food restaurant. After being transferred to another restaurant, claimant became dissatisfied with the working conditions and left her position. The board found that claimant voluntarily left her employment without good cause and denied her application for employment insurance benefits. Claimant appeals.
General dissatisfaction with job conditions is not a valid excuse to terminate employment (see, Matter of Wigutow [Roberts], 138 AD2d 817). Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence. Claimant testified that a combination of factors caused her to leave her job, including the irregular work schedule, her dissatisfaction with the general manager and the shortage of staff. In view of this testimony, we find no reasons to disturb the Board’s decision.
*872Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.